In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-19-00038-CR


                             BRANDY NICOLE LOPEZ, APPELLANT

                                                    V.

                                THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 144th District Court1
                                      Bexar County, Texas
                Trial Court No. 2017CR8035, Honorable Lorina I. Rummel, Presiding

                                           March 27, 2019

                        ORDER OF ABATEMENT AND REMAND
                         Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Appellant, Brandy Nicole Lopez, appeals the trial court’s judgment revoking her

deferred adjudication community supervision, adjudicating her guilty of the offense of

possession of a controlled substance,2 and sentencing her to two years’ confinement.

Appellant’s brief was originally due February 28, 2019, but was not filed. By letter of

March 7, we notified appellant’s counsel that the brief was overdue and admonished him

that failure to file a brief by March 18 would result in the appeal being abated and the


        1 By order of the Texas Supreme Court, this appeal was transferred to this Court from the Fourth
Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).

        2   TEX. HEALTH & SAFETY CODE ANN. § 481.115(c) (West 2017) (third-degree felony).
cause remanded to the trial court for further proceedings without further notice. See TEX.

R. APP. P. 38.8(b)(2), (3). To date, appellant’s counsel has not filed a brief or had any

further communication with this Court.


      Accordingly, we abate this appeal and remand the cause to the 144th District Court

for further proceedings. See TEX. R. APP. P. 38.8(b)(2), (3). Upon remand, the trial court

shall determine the following:


      1.     whether appellant desires to prosecute the appeal;

      2.     why a timely appellate brief has not been filed on behalf of appellant;

      3.     whether appellant has been denied the effective assistance of counsel;

      4.     whether new counsel should be appointed; and

      5.     if appellant desires to continue the appeal, the date the Court may expect
             appellant’s brief to be filed.

      The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this Court by April 26, 2019.

If it is determined that appellant desires to proceed with the appeal and has been denied

the effective assistance of counsel, the trial court may appoint her new counsel; the name,

address, email address, phone number, and state bar number of any newly-appointed

counsel shall be included in the aforementioned findings. Should further time be needed

to perform these tasks, then same must be requested before April 26, 2019.


      It is so ordered.


                                                        Per Curiam


Do not publish.

                                            2